DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 14 December 2020 containing remarks and amendments to the claims.
Claims 1-7, 10, 17, and 19 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roby (US 2002/0005374) in view of Abulnaga (US 2008/0156700) and Takahashi (US 3,928,170) and further in view of Offutt (US 2,910,411).
Regarding claim 1, Roby teaches deasphalting a heavy hydrocarbon feed stream with a solvent to extract a deasphalted oil stream containing a greater concentration of aliphatic compounds than in the feed stream and provide a pitch stream containing a greater concentration of aromatic compounds than in the feed stream [0013-0015]; and calcining the pitch stream, which would inherently vaporize light hydrocarbons and crack heavier hydrocarbons [0016-0017].  
Roby does not explicitly disclose separating to produce a vapor product stream and a calcined solid stream.
However, Abulnaga teaches a similar process for solvent deasphalting followed by calcination.  Abulnaga teaches after calcination, fractionation to obtain vapor products and calcined solids [0025], see figure.  Abulnaga teaches fractionating calcination products into a plurality of fractions (see figure).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the separation of Abulnaga, in order to obtain the calcined vapor products produced by Roby.
The previous combination does not explicitly disclose fractionation of the vapor product stream to provide a plurality of product streams comprising naphtha, diesel, and gas oil streams.
However, Takahashi teaches a similar process for heat treating solvent deasphalted streams (column 1, lines 60-70 and column 2, lines 53-68).  Takahashi teaches recovering the gaseous and oily byproducts and separating by flashing or other various distillation methods (column 6, lines 11-47).  Examiner notes that naphtha, diesel, and gas oil are well-known fractions obtained by distillation in the art.  Further, Takahashi teaches the distilled material boiling in these ranges (see table 3).
Therefore, it would have been obvious to the person having ordinary skill in the art to have applied distillation as disclosed by Takahashi, for the benefit of obtaining the well-known desired naphtha, diesel, and gas oil fractions.  
The previous combination does not explicitly disclose recycling of the recovered calcined coke stream.
However, Offutt teaches a similar process for calcination of coke streams.  Offutt teaches recycling hot calcined coke, in order to provide heat to the calcination zone (column 1, lines 60-68 and column 3, lines 33-50).
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled the calcined coke as disclosed by Offutt, for the benefit of providing heat for the calcination step.
Regarding claim 2, Roby teaches feeding said pitch stream to a separator before calcining said pitch stream [0017].
Regarding claim 6, Examiner considers the claims to be teaching two solvent deasphalting steps in place of one.  In this regard, Examiner notes that duplication of steps is obvious in the absence of new or unexpected results.  
Further, Abulnaga teaches two stages of solvent deasphalting [0023].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have split the deasphalting step into two stages, for the benefit of obtaining further separation.  It is not seen where such a modification would result in any new or unexpected results.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roby (US 2002/0005374) in view of Abulnaga (US 2008/0156700) and Takahashi (US 3,928,170) and Offutt (US 2,910,411), as applied to claim 2 above, and further in view of Noguchi (US 4,169,767).
Regarding claims 3-4, the previous combination teaches the limitations of claims 2 and 17, as discussed above.  Abulnaga teaches fractionating calcination products into a plurality of fractions (see figure).
The previous combination does not explicitly disclose feeding the vapor product to said separator, or that the separator is a fractionation column and pitch stream absorbs heat from said fractionation.
However, Noguchi teaches a similar process for calcination.  Noguchi similarly teaches fractionation prior to calcination, in order to fractionate off product fractions and pre-heat the coke/pitch material  (column 4, lines 51-62).  The heated coke/pitch material is fed to calcination (column 5, lines 12-24) and the vapors from calcination are recirculated to the distillation step to provide heat to the coke/pitch (column 4, lines 1-10; column 6, lines 1-20; see figure 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated the Noguchi distillation and heat integration steps, for the benefit of removing volatile material before calcination, and providing heat to the process.
Claims 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roby (US 2002/0005374) in view of Abulnaga (US 2008/0156700) and Takehashi (US 3,928,170) and Offutt (US 2,910,411), as applied to claims 2 and 6 above, and further in view of Van Wees (US 2010/0329936).
Regarding claims 5 and 7, the previous combination teaches the limitations of claims 2 and 6, as discussed above.
The previous combination does not explicitly disclose a pitch stripper to separate solvent recovery stream from pitch and provide a stripped pitch stream which is calcined.
However, Van Wees teaches that pitch from solvent deasphalting is sent to a pitch stripper prior to further treatment, in order to recover solvent which may be recycled to solvent deasphalting [0025].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the pitch stream of the previous combination to the stripping step of Van Wees, for the benefit of recovering recycle solvent, in order to save raw material costs.
Regarding claim 10, Van Wees teaches separating deasphalted oil into separated solvent stream and separated deasphalted oil stream and recycling recovered solvent to the deasphalting step [0025]. 
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roby (US 2002/0005374) in view of Abulnaga (US 2008/0156700), Takahashi (US 3,928,170) and Offutt (US 2,910,411), as applied to claim 1 above, and further in view of Noguchi (US 4,169,767).
Regarding claim 17
The previous combination does not explicitly disclose feeding the vapor product to said separator, or that the separator is a fractionation column and pitch stream absorbs heat from said fractionation.
However, Noguchi teaches a similar process for calcination.  Noguchi similarly teaches fractionation prior to calcination, in order to fractionate off product fractions and pre-heat the coke/pitch material  (column 4, lines 51-62).  The heated coke/pitch material is fed to calcination (column 5, lines 12-24) and the vapors from calcination are recirculated to the distillation step to provide heat to the coke/pitch (column 4, lines 1-10; column 6, lines 1-20; see figure 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated the Noguchi distillation and heat integration steps, for the benefit of removing volatile material before calcination, and providing heat to the process.
Regarding claim 19, Examiner considers the claims to be teaching two solvent deasphalting steps in place of one.  In this regard, Examiner notes that duplication of steps is obvious in the absence of new or unexpected results.  
Further, Abulnaga teaches two stages of solvent deasphalting [0023].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have split the deasphalting step into two stages, for the benefit of obtaining further separation.  It is not seen where such a modification would result in any new or unexpected results.
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Abulnaga does not disclose calcination in elongated horizontal vessel moving horizontally.
Takahashi does not disclose calcination.  Roby, Takahashi, and Abulnaga are not analogous.

Regarding Applicant’s first argument, Abulnaga teaches a rotary kiln [0025] see figure.  Examiner notes that rotary kilns are elongated horizontal vessels in which feeds move horizontally from inlet to outlet end.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding Applicant’s second argument, Takahashi teaches thermal cracking of asphaltenes from propane extraction of residual oil at temperatures of 400-2000°C (column 1, lines 60-68 and column 2, lines 53-61).  Similarly, Roby teaches treating asphaltenes to temperatures of 570-1200°F (260-649°C) [0015-0017].  Abulnaga teaches calcining temperatures of 350-550°C to treat asphaltene materials [0023-0025].  In this regard, Examiner considers Roby, Takahashi, and Abulnaga to be analogous as they are drawn to thermally treating the same asphaltenes at the same temperatures.  Examiner further notes that these temperature ranges overlap with the temperatures indicated in Applicant’s instant specification for calcination [0028].  It is further expected that the same products would be obtained, since the prior art teaches the same asphaltene feed and the same calcining temperatures as indicated in Applicant’s instant specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lopez (US 2009/0159491) teaches sending asphaltenes to coking step at a temperature of 700-1000°F which overlaps with the calcination conditions of the applicant’s instant specification [0028].  Lopez teaches that the coking can be performed in a delayed coking unit or a rotary calcination unit [0018].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771